Citation Nr: 1205008	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  06-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Ft. Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In October 2006, a videoconference hearing was held before the undersigned; a transcript is associated with the claims file.  In July 2007 and in July 2009, the case was remanded for further development.  In June 2011, the Board received additional evidence with a waiver of RO initial review.  In September 2011 the Board secured a VHA opinion in this matter.  The Veteran was provided a copy of the opinion, and in January 2012 submitted a statement disputing the significance of several facts noted.


FINDING OF FACT

A low back injury in service resolved without residual pathology; the Veteran's current low back disabilities, degenerative joint disease (DJD), stenosis, and disc disease (DDD), were not manifested in service; arthritis of the low back was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that any current low back disability is related to his service, including as due to an injury sustained therein. 


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  






REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  October 2003 and April 2005 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  A March 2006 letter informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), and postservice VA and private treatment records are associated with his claims file.  He was afforded VA examinations in April 2004 and in April 2008.  An advisory medical opinion based on a review of the claims file was secured in January 2009.  In June 2011 the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration.  In September 2011 the Board secured a Veterans' Health Administration (VHA) medical advisory opinion in the matter; the Veteran was provided a copy, and afforded opportunity to respond.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B.  Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases (including DJD/arthritis), may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  A layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the  determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran claims his current back disability stems from a back injury he sustained in service during the winter of 1968/1969.  His STRs reveal that in April 1969 he was seen/treated for low back muscle strain.  In May 1969 it was noted that his low back problem was slowly improving.  In October 1970 he was evaluated and treated for low back tenderness and muscle spasm.  In January 1971 he sustained another back strain; at that time, he reported a history of gradual onset of lower back soreness.  The impression was low back strain.  On December 1971, service separation examination he denied complaints of recurrent back pain; the spine was normal on clinical evaluation.

Private postservice treatment records from 1987 to 2001 include a May 1994 progress report which notes the Veteran's complaint that he has had chronic low back pain "for years."  May 1994 lumbar spine x-rays revealed mild DJD.  In January 2002 the Veteran was seen at a VA outpatient clinic and reported low back pain on and off for thirty years.  The assessment was low back pain.  

In an October 2003 letter Dr. BG noted that the Veteran had been his patient for approximately fifteen to twenty years and had been treated for a low back condition during that time with several modalities.  In an October 2003 letter, Dr. DK noted that the Veteran had been under his care for back pain for a few years.

On April 2004 VA examination, the examiner noted that the claims file was reviewed and the Veteran was examined.  The Veteran reported an injury to his back in 1969 and stated that he has had problems since.  The diagnosis was degenerative arthritis of the low back with some symptoms of radiculopathy.  The examiner opined that the Veteran's current low back disability was not likely due to the two episodes of low back pain documented in service.  Her rationale was that the Veteran had symptoms of lumbar radiculopathy, which were not present in service.  Also, there was no documentation of frequent visits to the clinic in service for evaluation or treatment of low back pain, which would be expected if the current symptoms had existed unabated since service.  The examiner noted additionally, that the Veteran had been treated for diffuse musculoskeletal complaints including the shoulders and neck over the years; and the spondylitic changes seen on the CT [computed tomography] scan from 1994 were of no consequence.  

In November 2006 the Veteran submitted a private opinion from B.G., D.O. to the effect that: "After reviewing medical records, it is my opinion that [the Veteran's] back injury represents an injury [that] originated while serving in the Air Force from September 1968 to January 1972".

On April 2008 VA examination of the lumbar spine, the Veteran reported lumbar pain onset after lifting a tool box in service in 1969.  X-rays of the lumbar spine showed multi-level spondolytic changes including in the lower T-spine.  The impression was DDD, result of normal aging process, onset preceding lifting event in 1969.  On September 2008 VA examination, the examiner opined that he did not believe that the Veteran's current back disability was related to a lifting injury in service.  The examiner stated, "progressive arthritic changes with age in this man's spine are not caused as the result of the back sprain of 5/2/1969."

On January 2009 medical chart review, a VA RN opined that it was less likely than not (less than 50/50 probability) that the Veteran's current lumbar spine disorder was caused by or related to the episodes of back strain documented during his military service.  She commented that the Veteran's isolated episodes of back pain during military service were caused by sprains of the soft tissue, which is a relatively common occurrence in the adult-working population.  She stated that such strains/sprains would not have been significant enough to cause degenerative disc disease in later life.  She noted that the first evidence of degenerative disc disease was in 1994, which was 22 years after discharge from service and during that gap the Veteran engaged in a physically demanding lifestyle (as documented in his private sector medical records).  She opined that the Veteran's current back disorder was caused by the aging process coupled with occupational strain from a physically demanding lifestyle.  

In a June 2009 letter, the Veteran's chiropractor, D.S. noted that the Veteran had been his patient since February 2006 and had a previous documented case of DDD at the L5-S1 region of his lumbar spine.  It was noted that the Veteran's initial lumbar spine injury occurred during his military service in 1969.  Dr. D.S. indicated that the Veteran had requested that he clarify if an injury in the military could have caused the DJD in his lumbar spine leading to his mechanical back pain, and  opined that the injury in 1969 would have led to years of abnormal joint mechanics, which led to early degenerative changes such as documented in the Veteran's case.  
The Veteran has submitted several lay statements in support of his claim.  A fellow serviceman who served with the Veteran, noted that on different occasions the Veteran had back problems and sought medical care.  A former co-worker (1972-1980) wrote that he and the Veteran were both patients of a General Motors company doctor and from whom the Veteran received treatment for a back injury.  The Veteran's former supervisor (1973) noted that he always had problems with his back and he was often on light duty prescribed by the company doctor.

In a written statement the Veteran explains that he did not complain or mention his back disorder at the time of discharge from service because he did not want to jeopardize his leave of absence from his former employer.  He stated that his leave was granted for four years and a delay in his discharge may have affected his opportunity to return to his job.  He stated that he returned to work for his former employer in January 1972 and remained employed with them until 1980.  During that period he continued to have relapses with his back.

In June 2011, a private medical consultant, AMG, MD/MPH, reviewed the Veteran's claims file/pertinent medical records at his request and opined: "Low back pain is quite a complex condition involving bones, muscles, tendons, discs, nerves, blood vessels and other soft tissue.  The degree and nature of the injury often predicts the extent of instability of these structures and in some cases can result in a chronic back condition that predispose to the development of further injury.  It is difficult to determine with any degree of certainty the degree of injury that was sustained during service when the Veteran lifted heavy objects and subsequently heard a pop, and felt something rip or tear in his lower back.  However, it is reasonable to conclude that such an injury, that required several visits and ongoing treatment during service and ongoing treatment subsequent to discharge was significant.  Back injury could result in self-limiting conditions that resolve over a short period of time, as well as, it can affect the musculature resulting in a chronic condition and some could affect the integrity of the bony structures and discs and predispose to early degenerative changes.

In conclusion, the medical evidence of record and lay evidence revealed that the Veteran suffered a back injury during service requiring numerous visits for treatment.  The lay evidence suggests that the Veteran engaged in physically demanding activities during service.  . . . The radiological findings are consistent with lumbar degenerative joint disease, herniated nucleus pulpous, and moderate to high-grade spinal stenosis.  It is reasonable to conceive of the in-service injury, as described by the Veteran, potentially impacting the spine, resulting in pathologic changes over a period of time and predisposing to recurrent episodes of low back pain.  I therefore concur with D.S., D.C. that it is at least as likely as not that the Veteran's in-service low back injury resulted in a chronic back condition with subsequent radiological changes seen in the spine."

Because of the conflicting medical evidence regarding a nexus between the Veteran's current low back disability and his low back complaints/injury in service, the Board sought a VHA medical expert advisory opinion in the matter.  In a September 2011 detailed opinion, a VA neurosurgery chair and chief (and also professor of neurosurgery at a leading school of medicine) explained that there are two medical diagnoses related to the Veteran's low back pain disability, low back pain and degenerative spine disease (includes lumbar spondylosis, lumbar disc degeneration, lumbar spinal stenosis, sacroiliac joint pain).  Regarding the diagnosis of low back pain, the expert explained that back pain is a non-specific diagnosis, is quite common, and is poorly understood.  He stated that in most cases it is not possible to state with any certainty that back pain episodes in later life are related to back pain episodes earlier in life.  He opined that, "I can state with reasonable medical certainty that it is NOT at least as likely as not (probability of 50%) that this Veteran's back disability is related to his complaints in service."  

Regarding the diagnosis of degenerative spine disease, the expert explained:  "Since virtually everyone has progressive degenerative spine disease, many people have some bouts with back strain, and the natural history of degenerative spine disease is one of progressively worse symptoms, it is difficult to confidently link early symptoms of low back pain to back problems late in life.  Patients without antecedent back strain also develop back pain and symptoms as they age, and many patients with early back symptoms never go on to have worse back problems in later life."  

"No matter what happen [sic] to him in his 20's, the likelihood that this Veteran (or any adult) would develop degenerative spine disease and back pain increases with each passing decade.  Imaging studies over the years document progressive degenerative changes in this Veteran's spine, a phenomenon seen in all adults, including those who never report any episodes of back strain in their early adulthood.  It is my considered medical opinion that it is NOT at least as likely as not (probability of 50% percent) the Veteran's low back pain disability is related to the veteran's complaints in service."

The VHA expert also offered several observations regarding the data in the claims file, including (with explanation why) lay evidence of continuity collected many years after an event is unreliable (and at any rate, here was consistent with degenerative changes associated with the aging process); that the opinion of D.S., D.C.; was unconvincing because it did not cite to supporting data for the mechanism proposed; that Dr. B.G. also offered no clinical data to support his opinion;  that A.M.G., M.D., who reviewed the record and offered an opinion at the Veteran's behest ignored the natural history of degenerative spine disease; that there was no basis for that part of J.S. M.D.'s opinion that assigned a temporal slot of the onset of degenerative changes; and that he agreed with the opinion of B.G., R.N.

The evidence of record shows that the Veteran has DDD and DJD of the low back, multi-level spondolytic changes including at the lower T-spine.  Although his STRs note he sustained low back muscle strains, they are silent for any bony pathology such as DDD or DJD.  Significantly, on the service separation examination the Veteran's spine was normal and no pertinent complaints were noted.  The Board has considered the Veteran's explanation that he remained silent regarding his back at separation because he did not want to jeopardize his return to certain employment where he had a leave of absence.  However, that explanation is self-serving and not credible.  The Board has also considered the lay statements submitted in support of the Veteran's claim.  Those statements are not considered incredible; however, while they support that the Veteran had back problems in service and in his postservice employment, they do not corroborate that he had continuous postservice problems with his back.  Notably, they do show a possible postservice etiology, i.e., an injury at work.  Furthermore, the evidence does not show that DJD was manifested in the first postservice year.  The earliest postservice medical documentation of a back disability is in a 1994 progress note.  In summary, the Veteran's account of postservice continuity of symptomatology is inadequately supported by corroborating evidence; of itself it is self-serving and not credible.  Accordingly, service connection for the Veteran's current back disability on the basis that it became manifest in service, and persisted, is not warranted.  As there is no evidence that DJD of the spine was manifested in the first postservice year, service connection for such pathology on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted.  

What remains for consideration is whether in the absence of continuity of symptomatology there is a nexus between the Veteran's currently diagnosed low back disability and his service/injuries therein.  There is conflicting medical evidence in this matter.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence that tends to support the Veteran's claim includes a November 2006 private medical statement from Dr. B.G., a June 2009 letter from Dr. D.S., an opinion by Dr. A.M.G. and lay statements from the Veteran's family, friends and former supervisor.

The medical statement of Dr. B.G. relating the Veteran's current back disability to service is conclusory, without explanation of rationale, and without citation or supporting data.  Therefore, it lacks probative value.   The opinion of Dr. D.S. that the low back muscle strains the Veteran experienced in service led to years of abnormal joint mechanics, which led to early degenerative changes, is likewise of little probative value.  As was later noted by the VHA expert, Dr. D.S. "offers no specific evidence in support of this hypothetical mechanism, no timeline, and no imaging results or physical examination details to support his claim."  Significantly Dr. D. S. also does not account for other etiological factors such as the aging process and postservice injuries.

The opinion of Dr. A.M.G., based on a review of the record at the Veteran's request is accompanied by explanation of rationale and citation to certain clinical data.  However, the Board finds it less than persuasive because, as was noted by the VHA expert, Dr. A.M.G. ignores/does not account for the history of degenerative spine disease, i.e., the aging process.  Furthermore, it relies in part on a factual premise provided by the Veteran that is not supported by the record, i.e., that he received continuous medical care for his back postservice.  The record instead reflects that the Veteran received postservice care upon intercurrent injury at his place of employment.  Furthermore, the opinion is offered in speculative terms, i.e., "It is reasonable to conceive."  Significantly, Dr. A.M.G.  does not discuss possible postservice etiological factors such as work injuries.  

The Board does find the September 2011 VHA opinion persuasive.  The VHA expert, an eminently qualified neurosurgeon, accounts for all evidence and etiological factors, and offers the most reasoned opinion.  He discusses what is known about the etiology of low back disability such as that at issue, and also addresses the other opinions of record in this matter, expressing agreement or disagreement (with explanation of rationale) with each, citing to clinical data and supporting medical texts.  Addressing specifically the opinion by Dr. A.M.G., that it is "reasonable" that an in service injury would produce "...pathologic changes over time predisposing to recurrent episodes of low back pain.", the expert expresses disagreement with that and other conclusions of Dr. A.M.G.  He states that her interpretation ignores the natural history of degenerative spine disease, and that the progressive changes documented by imaging over two decades in the Veteran are indistinguishable from the natural aging process seen in the spines of all adults.  Therefore, it is pure speculation to attribute such changes to the "in service injury".  

The VHA expert's opinion is essentially to the effect that the Veteran's current low back disability is unrelated to his incidents of muscle strain/spasm in service, but instead is attributable to the normal aging process.  For the reasons stated above, the Board finds it the most probative evidence in this matter, and persuasive. 

Lay statements from a former service buddy, family and former supervisor,  submitted in support of the Veteran's claim are not sufficient to prove a causal relationship between observable back problems and his currently claimed low back disability.  While lay statements may support the occurrence of a back injury or continuity of symptoms, here, such statements [even disregarding the comments about their reliability by the VHA expert] corroborate both service and postservice injuries and leave uncorroborated gaps in postservice continuity.  In the absence of continuity, what remains is a medical question.  See Jandreau, 492 F3d. 1372.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Significantly, a lengthy period of time between service and the first postservice clinical notation of the disability for which service connection is sought (here some 22 years) is, of itself, a factor for consideration against a finding of service connection.  See Maxson v. Gober, 230 F.3d. 1330,  1333 (Fed. Cir. 2000).  While the Veteran may sincerely believe his current low back disability was initiated by an injury in service, he also is a layperson [and one with self-interest]  and his own opinion is not competent evidence in this matter.  See Jandreau, 492 F3d. 1372.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim.  Accordingly, service connection for a low back disability must be denied.







ORDER

Service connection for a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


